ORDER

The defendant is charged with conspiracy to distribute and possess over five kilograms of cocaine. He has appealed pro se from the district court’s order detaining him pending trial. This panel is in unanimous agreement that the decisional process would not be aided by oral argument. Fed. R.App. P. 34.
A defendant shall be detained pending trial if, after a hearing, the judicial officer finds that no condition or set of conditions will reasonably assure the defendant’s appearance and the safety of the community. 18 U.S.C. § 3142(e). The factors that are relevant to determining whether to release a defendant pending trial include: 1) the nature and circumstances of the offense charged; 2) the weight of the evidence against the person; 3) the history and characteristics of the person, and 4) the nature and seriousness of the danger posed by the defendant’s release. 18 U.S.C. § 3142(g). Subject to rebuttal by the defendant, there is a presumption in favor of pretrial detention if the judicial officer finds there is probable cause to believe that the person committed an offense for which a potential maximum term of ten years or more is prescribed by the Controlled Substances Act. 18 U.S.C. § 3142(e). A finding of fact in support of pretrial detention shall not be disturbed on appeal unless it is clearly erroneous. United States v. Hazime, 762 F.2d 34 (6th Cir.1985).
The defendant is charged under 21 U.S.C. § 841 and 846 with conspiracy to distribute and to possess with the intention of distributing over five kilograms of cocaine. Because this offense carries a potential maximum sentence of over ten years, the presumption in favor of detention pending trial applies in this case. The district court so held and further concluded that the defendant’s evidence did not rebut that presumption. We have reviewed the briefs filed in this case and conclude that the district court did not err.
Upon review and consideration, the district court’s order detaining the defendant pending trial is AFFIRMED.